This case comes before us on a Rule 9 motion for release pending appeal. For that reason we do not review the action of the trial justice, but rather hear the motion de novo.
In this case the defendant is appealing from a denial of a motion to vacate her plea and her sentence. Her request in this case is in the nature of a request for bail pending post conviction relief. We have recently said that:
“This court has never granted bail to an individual who has sought what for all intents and purposes is post conviction relief.” State v. Abbott and Freeman, 117 R.I. 214, 220, 366 A.2d 1132, 1135 (1976).
Accordingly, the motion of the defendant for release on bail pending appeal is denied.